COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-293-CV
 
CITY
OF NORTH RICHLAND HILLS, TEXAS                              APPELLANT
 
                                                   V.
 
LAURA
FRIEND, INDIVIDUALLY AND AS                                  APPELLEES
PERSONAL REPRESENTATIVE
OF THE ESTATE 
OF SARAH ELIZABETH
FRIEND, DECEASED,
AND
LUTHER FRIEND, INDIVIDUALLY                                                      
                                               ----------
           FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  September 25, 2008




[1]See Tex. R. App. P. 47.4.